Exhibit 10.11
THIRD AMENDMENT OF LEASE AGREEMENT
     THIRD AMENDMENT OF LEASE AGREEMENT (the “Third Amendment”) is made and
entered into by and between STONEBRIAR I OFFICE PARTNERS, LTD. (“Lessor”), and
COMSTOCK RESOURCES, INC. (“Lessee”).
RECITALS:
     WHEREAS, Lessor and Lessee entered into a certain Lease Agreement dated
May 6, 2004, (the “Lease”), with the defined terms and conditions of the Lease
being hereby incorporated herein by reference; and
     WHEREAS, Lessor and Lessee entered into First Amendment of Lease Agreement
dated August 31, 2005; and
     WHEREAS, Lessor and Lessee entered into Second Amendment of Lease Agreement
dated October 15, 2007; and
     WHEREAS, Lessee desires to exercise the option therein granted it to expand
the Premises by incorporating additional space; and
     WHEREAS, Exhibit G of the Lease provides for the manner in which the Lease
shall be amended in such circumstances.
     NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other
good and valuable consideration paid by each party to the other, the receipt and
sufficiency of which is hereby acknowledged, the Lessor and the Lessee hereby
amend and modify the Lease, and agree as follows:
     1. 2008 Expansion of the Premises. Lessee and Lessor acknowledge that the
Premises shall, effective October 1, 2008, include Suite 460 of the building,
comprising 2,417 additional square feet. Lessor and Lessee further acknowledge
that the expiration date of the initial term of the Lease shall continue to be
5:00 p.m., July 31, 2014.
     2. 2009 Expansion of the Premises. Lessee and Lessor further acknowledge
that the Premises shall, effective February 1, 2009, also include suite 420 of
the Building, comprising 5,577 additional square feet. Lessor and Lessee further
acknowledge that the expiration date of the initial term of the Lease, as
amended by the inclusion of such addition, shall continue to be 5:00 p.m.,
July 31, 2014.
     3. New Rental for the 2008 Expanded Premises. Lessor and Lessee agree that
the amended monthly Basic Rental payable by Lessee to the Lessor for the 2008
Premises, as hereby amended, shall be increased by the sum of $4,531.88 per
month ($22.50 per square foot), commencing on October 1, 2007, to a new total of
85,873.13.
     4. New Rental for the 2009 Expanded Premises. Lessor and Lessee agree that
the amended monthly Basic Rental payable by Lessee to the Lessor for the 2009
Expanded Premises, as hereby amended, shall be increased by the sum of
$10,456.88 per month ($22.50 per square foot), commencing on February 1, 2009,
to a new total of $96,330.01.
     5. Proportionate Shares. Lessee’s Proportionate Share is amended to be
42.16% effective October 1, 2008 and amended to be 47.03% effective February 1,
2009.
     6. Refinishing. Lessor will recarpet and paint the 2008 and 2009 expansion
premises to the same standards as exists in Lessee’s existing space. Lessor will
oversee the construction, act as liaison between Tenant, the contractor, and the
designer and coordinate the relationship between the construction, the Building,
and the Building systems.
     7. Ratification of Lease. Except as expressly amended and modified herein,
Lessor and Lessee hereby ratify and confirm the Lease in all respects, and
Lessee and Lessor each acknowledge that the other party to the Lease has fully
performed its obligations to the date hereof, or else waives all claims against
the other for any nonperformance of such obligations.
     8. Execution of Amendment. This Amendment may be executed in multiple
counterparts, which, when taken together, shall constitute a single integrated
instrument. Further, for purposes of this Amendment, facsimile signatures by
either party shall be deemed original signatures for all purposes.
     9. Binding Effect. This Amendment shall be binding on the parties hereto,
and their respective successors and assigns, for all purposes.

 



--------------------------------------------------------------------------------



 




     Executed by the Lessor and the Lessee effective as of this 30th day of
September, 2008.

            LESSOR:

STONEBRIAR I OFFICE PARTNERS, LTD.,

By: Stonebriar I Partners, LLC, its
General Partner
      By:   /s/ THOMAS C. KOPACSI,         Its: Treasurer                LESSEE:

COMSTOCK RESOURCES, INC.
A Nevada corporation
      By:   /s/ ROLAND O. BURNS         Its: Senior Vice President and       
      Chief Financial Officer     